DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al (US 20130187032).
Regarding claims 1 and 16, Kawabata et al teach (Figs. 1-54) an optoelectronic sensor and method for detecting an object in a monitored zone, the optoelectronic sensor comprising: a light transmitter (LD) for transmitting a light beam into the monitored zone; a light receiver (22) for generating a received signal from the light beam remitted by the object (see figure 2); a moving deflection unit for a periodic deflection (14) of the light beam to scan the monitored zone in the course of the movement; and a control and evaluation unit (30) that is configured to determine the time of flight between the transmission and reception of the light beam and to determine the distance from the object therefrom, wherein the optoelectronic sensor has a correction of the signal dynamics ([0117] – changing the gain), and wherein the control and evaluation unit is configured to correct the signal dynamics by adapting the sensitivity of the optoelectronic sensor.
Regarding claim 2, Kawabata et al teach the optoelectronic sensor is a laser scanner.
Regarding claim 3, Kawabata et al teach ([0117]) the correction of the signal dynamics comprises a correction of a relative reception power in dependence on the distance of the scanned object.  
Regarding claims 4 and 17, Kawabata et al teach ([0106, 212, 213]) the control and evaluation is configured to detect the object by an evaluation of the received signal with a threshold value, with the threshold value being adapted in a distance-dependent manner using the signal dynamics.
Regarding claim 5, Kawabata et al teach ([0029]) the control and evaluation unit is configured to digitize the received signal and to correct it using the signal dynamics.  That is, the personal computer utilizes digital signal to interact with the software installed on it.  
Regarding claim 6, Kawabata et al teach the control and evaluation is configured to carry out the adaptation of the sensitivity by adaptations of the evaluation.  That is, the distance dependent threshold is considered as adaptation, which triggers the sensitivity variation.  
Regarding claim 7, Kawabata et al teach the control and evaluation unit is configured to adapt components in the reception path of the light receiver for the adaptation of the sensitivity between two measurements (can be interpreted as between 1st and 100th) and/or within one measurement.
Regarding claim 8, Kawabata et al teach ([0117]) the control and evaluation unit is configured to adapt the sensitivity of at least one of the light receiver, an amplifier arranged downstream of the light receiver, and a threshold detector arranged downstream of the light receiver.
Claim 9 does not structurally distinguish from claim 1, thus it is rejected.  
Regarding claim 10, Kawabata et al teach the control and evaluation unit is configured to transmit a plurality of transmitted light pulses after one another (laser pulse), to scan (received by the photodetector) the corresponding received pulses with at least one threshold.  The claim language of accumulation of the signals does not structural vary from claim 1, thus not given patentable weigh in an apparatus claim.  
Regarding claim 11, Kawabata et al teach ([0069, 71, 105, 106]) a front screen through which the light beam exits the optoelectronic sensor into the monitored zone and has a contamination sensor for evaluating the light permeability of the front screen, and wherein the sensitivity is adapted while taking account of the light permeability.
Regarding claim 12, Kawabata et al teach ([0077]) claim 1, that is configured as a safety sensor and has a safety outlet for the output of a safety relevant shutdown signal.
Regarding claim 13, Kawabata et al teach the safety sensor is a safety laser scanner.
Regarding claim 14, Kawabata et al teach (Fig. 1) the control and evaluation unit is configured for a protected field evaluation in which it is determined whether an object is located in at least one configured protected field within the monitored zone, and wherein the sensitivity is adapted in dependence on the configured protected field.
Regarding claim 15, Kawabata et al teach (figures 53 and 54) the sensitivity is adapted in dependence on the configured protected field using a minimum of the signal dynamics (when light cover is detected) within the configured protected field.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK